DETAILED ACTION
This communication is responsive to the application and amended claim set filed September 4, 2020, and the Response to Restriction Requirement filed March 3, 2022.  Claims 1-8 are currently pending.
Non-elected claims 1-3 are WITHDRAWN.
Elected claims 4-8 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 4-8, in the reply filed on March 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  (See MPEP § 818.01(a).)  Claims 4-8 are under examination.

Priority
This application is the national stage entry of PCT/JP2019/008982, filed March 7, 2019, which claims priority to JP 2018-040597, filed March 7, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacchetti et al. (US 6,627,710).
Regarding claims 4, 7, and 8, Sacchetti teaches a process of forming shock resistant polymers in which propylene, then a mixture of propylene and ethylene, are sequentially polymerized in the presence of a catalyst comprising a catalyst component that includes Mg, Ti, Cl, and an internal electron donor.  (col. 5, lines 49-53; col. 6, lines 16-32; col. 2, lines 33-35.)  The magnesium compound – which provides the porosity features exhibited by the catalyst component – is preferably an MgCl2/EtOH adduct.  (col. 3, lines 61-63; col. 4, lines 8-12.)  The Ti compound is preferably TiCl4.  (col. 4, lines 28-29.)  
The Mg compound exhibits a pore volume distribution such that more than 65% of the total porosity is due to pores with a radius up to 0.1µm (see col. 2, lines 62-66), and that the amount of total porosity due to pores within a radius of 0.1µm to 1µm is about 20% (100% total porosity – 65% due to pores with a radius up to 0.1µm – 15% due to pores with a radius over 1µm) (see col. 2, lines 53-56).  Thus, the first pore distribution index is 65%/20%, or 3.25, which is within the claimed range.
Sacchetti also teaches that if only the total porosity of pores up to 1µm is considered, the value of the porosity due to pores with a radius up to 0.1µm is more than 80% (see col. 2, line 67 – col. 3, line 4), which is equivalent to the second pore distribution index (80%/100% = 0.8), which is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti et al. (US 6,627,710).
Regarding claim 5, Sacchetti teaches all of the limitations of claim 4.  (See paragraph 10 above, which is incorporated by reference herein.)  Sacchetti also teaches using a molecular weight regulator in each sequential reactor.  (col. 6, lines 58-63.)  Sacchetti further teaches that H2 is a known and commonly used molecular weight regulator in the polymerization of olefins.  (col. 1, lines 37-42.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used H2 as a molecular weight regulator in each reactor of the polymerization process of Sacchetti because Sacchetti teaches doing so.

Regarding claim 6, Sacchetti teaches all of the limitations of claim 4.  (See paragraph 10 above, which is incorporated by reference herein.)  As noted above, Sacchetti also teaches that the Mg compound is preferably an MgCl2/EtOH adduct.  Sacchetti further teaches that the amount of ethanol present per mol of MgCl2 is “lower than 2” moles per mol MgCl2 (see col. 4, lines 19-24), which is just outside the claimed range of 2.0 to 3.3 moles alcohol per mole Mg compound.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  (MPEP 2144.05(I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).)  In this instance, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an EtOH amount of just under 2 would be expected to have the same properties as an EtOH amount of 2.0.  Absent a showing of unexpected results or criticality, the amounts of alcohol in the Mg compound are so close that any differences between them are virtually negligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763